              Case 2:15-cr-00332-RAJ Document 65 Filed 06/05/20 Page 1 of 1




1                                                              The Honorable Richard A. Jones
2
3
4
5                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
6
                                      AT SEATTLE
7
       UNITED STATES OF AMERICA,                          NO. CR15-332 RAJ
8
                            Plaintiff,
9                                                         ORDER GRANTING MOTION TO
                       v.                                 SEAL EXHIBITS D AND E TO
10
                                                          UNITED STATES’ RESPONSE TO
11                                                        MOTION FOR REDUCTION IN
       JONATHAN BRENT WULF,
                                                          SENTENCE PURSUANT TO
12
                                                          18 U.S.C. § 3852(c)(1)
                            Defendant.
13
14
            This matter has come before the Court on the motion to seal Exhibits D and E to
15
     United States’ Response to Motion for Reduction in Sentence Pursuant to 18 U.S.C.
16
     § 3582(c)(1). The Court has reviewed the motion and records in this case and finds there
17
     are compelling reasons to permit the filing under seal of Exhibits D and E to United
18
     States’ Response to Motion for Reduction in Sentence Pursuant to 18 U.S.C.
19
     § 3582(c)(1), due to the sensitive information contained therein.
20
            IT IS HEREBY ORDERED that the Motion to Seal (Dkt. #62) is GRANTED.
21
     Exhibits D and E to United States’ Response to Motion for Reduction in Sentence
22
     Pursuant to 18 U.S.C. § 3582(c)(1) shall remain sealed until further Order of the Court.
23
            DATED this 5th day of June, 2020.
24
25
26
                                                      A
                                                      The Honorable Richard A. Jones
27                                                    United States District Judge
28
      ORDER GRANTING MOTION TO SEAL - 1                                   UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      United States v. Wulf, CR15-332 RAJ
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
